Citation Nr: 0100579	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1967 to June 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of entitlement to 
service connection for peripheral neuropathy as a result of 
exposure to herbicides.


REMAND

The veteran claims that he currently suffers from peripheral 
neuropathy as a result of having been exposed to herbicides 
while serving in Vietnam.  However, a review of the record 
discloses that additional development is needed prior to 
adjudication by the Board.  A recent amendment to 38 U.S.C.A. 
§ 5107 (West 1991) provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection for residuals of 
exposure to herbicides can be established by showing that a 
current disorder is causally linked to such exposure.  See 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 2000); see 
also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

In addition, VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (2000) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e) (2000), which include acute or subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii) (2000).  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Absent 
objective evidence of some disease or disability for which 
service connection might be granted on a presumptive basis, a 
veteran is not entitled to the in-service presumption of 
exposure to an herbicide agent.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

For these regulations to apply, however, the veteran must be 
shown to have actually served in the Republic of Vietnam 
during the Vietnam Era.  It is unclear from the record 
whether the veteran ever served in Vietnam.  Although service 
personnel records show that he was awarded the Vietnam 
Campaign Medal, this is a unit award and not conclusive 
evidence of Vietnam service.  Further, service personnel 
records reveal that his only overseas service was in 
Thailand, with no Vietnam service shown.  Under these 
circumstances, the RO should attempt to verify whether the 
veteran had any temporary duty (TDY) in Vietnam.

Any service in Vietnam is particularly relevant to this claim 
because the evidence indicates that the veteran may possibly 
have one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309.  A December 1997 VA examination report includes a 
diagnosis of peripheral neuropathy.  However, the diagnosis 
appears to be based primarily on the veteran's history, as no 
electromyography (EMG) and nerve conduction studies were 
conducted to confirm the presence of the disorder.  If 
peripheral neuropathy is indeed present, it is also unclear 
whether it can be characterized as acute or subacute 
peripheral neuropathy, as required by 38 C.F.R. § 3.309.  

In an April 1998 letter, R. Paul Chandler, D.O., also stated 
that the veteran suffered from peripheral neuropathy.  Dr. 
Chandler stated that the veteran began experiencing 
intermittent tingling in his hands and feet in February 1971.  
He said this condition now affected the veteran's lower 
extremities and occurred once a day.  According to Dr. 
Chandler, the veteran attributed these symptoms to Agent 
Orange exposure.  Dr. Chandler then concluded that the RO 
erred in denying the veteran's claim of entitlement to 
service connection for peripheral neuropathy.

The Board notes that Dr. Chandler's opinion does not appear 
to be based on EMG or nerve conduction studies.  Moreover, it 
does not appear to be based on a review of the claims file.  
In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims held that, 
without a review of the claims file, any opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, Dr. Chandler's 
opinion is of limited probative value.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis). 

The Board also points out that the veteran's complaints of 
pain and numbness in his lower extremities may be related to 
his service-connected tarsal tunnel syndrome of the ankles, 
as opposed to a separate neurological condition.  Service 
connection for tarsal tunnel syndrome of the ankles was 
established in September 1986.  This condition was first 
diagnosed during a VA examination in April 1986, at which 
time the veteran complained of numbness, paresthesia, and a 
burning pain in both feet and ankles.  

Based on these findings, and in light of the recent amendment 
concerning the duty to assist, further development is needed.  
In particular, the veteran should be afforded a neurological 
evaluation to determine whether he actually suffers from 
peripheral neuropathy, or whether his symptoms are simply a 
manifestation of his service-connected tarsal tunnel syndrome 
of the ankles.  If peripheral neuropathy is present and 
unrelated to an existing service-connected disability, the 
examiner should specifically comment on whether it can be 
characterized as acute or subacute peripheral neuropathy as 
defined in 38 C.F.R. § 3.309(e), Note 2. 



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
inquire as to whether the veteran 
served in the Republic of Vietnam 
during the Vietnam Era, to include any 
temporary duty (TDY).  

2.  The RO should arrange for the 
veteran to undergo a VA neurological 
examination to determine whether he 
currently suffers from peripheral 
neuropathy.  The claims folder should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, 
including EMG and nerve conduction 
studies, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following 
a review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the 
examiner should determine whether the 
veteran suffers from peripheral 
neuropathy, or whether his symptoms are 
a manifestation of his service-
connected tarsal tunnel syndrome of the 
ankles.  If peripheral neuropathy is 
present and unrelated to an existing 
service-connected disability, the 
examiner should state whether it can be 
characterized as acute or subacute 
peripheral neuropathy as defined in 
38 C.F.R. § 3.309(e), Note 2.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

3.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  The 
RO also is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for peripheral 
neuropathy as a result of exposure to 
herbicides.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



